Title: Directors of Library Company to Proprietors and Reply, July 1742
From: Directors of Library Company
To: 


The charter having been accepted, the Directors of the Library Company on May 10 named Franklin, Thomas Hopkinson, and William Coleman to prepare an address of thanks to the Proprietors. On June 14 a draft was presented, read, and approved; but apparently it was not engrossed and signed until July.
 

July 1742
To the honourable John Penn Thomas Penn and Richard Penn Esquires, true and absolute Proprietaries of the Province of Pennsylvania &c.

The humble Address of the Directors of the Library Company of Philadelphia, in Behalf of themselves and Others the Members of the said Company
May it please the Proprietaries,
We the Directors of the Library Company of Philadelphia, by the Appointment and Direction of a general Meeting of the said Company, return your Honours most sincere Thanks for the Charter of Privileges to them granted. It is with the greatest Satisfaction we receive this extraordinary Mark of your Favour and Regard; and what heightens the Obligation is, that it was purely the Effect of your own Goodness and Generosity without being solicited: But we have the pleasure to observe, this is not the first Instance of your kind Concern for the Advancement of the Library, even beyond what the Company could have hoped for; And tho’ we may be wanting in Expression and suitable Acknowledgments, yet we assure your Honours we have the most grateful Sense of the Benefits received, and of the favourable Regard of our Proprietaries towards us.
The Powers and Privileges now granted us will, without Doubt, very much conduce to the Increase and Reputation of the Library; and as valuable Books come to be in more general Use and Esteem, we hope they will have very good Effects on the Minds of the People of this Province, and furnish them with the most useful kind of Knowledge, that which renders Men benevolent and helpful to one another. Our unhappy Divisions and Animosities, of late, have too much interrupted that charitable and friendly Intercourse which formerly subsisted among all Societies in this Place; but as all Parties come to understand their true Interest, we hope these Animosities will cease, and that Men of all Denominations will mutually assist in carrying on the publick Affairs in such manner as will most tend to the Peace and Welfare of the Province.


B. Franklin
Philip Syng


Hugh Roberts
Samuel Rhoads


Joseph Stretch
John Jones Jr


Thos. Hopkinson 1742
Evan Morgan


Jacob Duché
Saml: Morris





Gentlemen
As wee think it our Duty to improve every oppertunity that offers of advancing the Interest of our Province and the welfare of its Inhabitants wee could not but with great pleasure promote an undertaking calculated to form their Minds and influence them to good and Virtuous Actions. If this should be the happy Consequence of forming your Society wee shal have great reason to be highly satisfied with the Assistance wee have given you, and in order to it wee must recommend to you that ever having that design in view that you lay aside all personal dislikes and with a benevolence of disposition which is the greatest ornament of Human Nature endeavour to impress such Principles on the Minds of those who may want direction as may tend to make them easy [and] happy. Wee are well pleas’d by your Address to find these your Sentiments. While you make this your endeavour you may be assured of our ready and Chearfull Assistance.

 Endorsed: Ruff answer to Library Company